                Case 18-24073-LMI       Doc 107   Filed 06/30/21   Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov

IN RE: JUNE E. WEATHERS,                                      CASE NO. 18-24073 LMI
                                                              CHAPTER 13
      Debtor
________________________/

                                 CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the Motion to Modify [DE 103]; Notice of

Hearing [DE 104]; and Ninth Modified Chapter 13 Plan [DE 106] dated June 30, 2021 were

transmitted electronically to:

       Elizabeth W Eckhart eeckhart@logs.com, electronicbankruptcynotices@logs.com

       Steven Powrozek spowrozek@logs.com

       Nancy K. Neidich e2c8f01@ch13miami.com, ecf2@ch13miami.com

       Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

       Nathalie Rodriguez nrodriguez@raslg.com

       Alexa Stinson astinson@rascrane.com

       Keith Labell klabell@raslg.com

On June 30, 2021 by mail to:

Collection Asset Management Inc.
c/o Jefferson Capital Systems LLC
PO BOX 7999
Saint Cloud, MN 56302-9617

Everbank
301 West Bay Street
Jacksonville, FL 32202
               Case 18-24073-LMI         Doc 107   Filed 06/30/21   Page 2 of 2



Habitat for Humanity
So. Fla. Property Mgmt and Consultants
5600 SW 135 Avenue Suite 108
Miami, FL 33183

Habitat for Humanity of Greater Miami
c/o TIAA, FSB
301 West Bay Street
Jacksonville, Florida, 32202

Navient Solutions, LLC
on behalf of, Department of Education Loan Services
PO BOX 9635
Wilkes-Barre, PA 18773-9635

NCEP, LLC by AIS Portfolio Services, LP as agent
PO Box 4138
Houston, TX 77210

Santander Consumer USA Inc.
Po Box 961245
Fort Worth, TX 76161

South Fla. Prop Management & Consultants
5600 SW 135 Avenue #108
Miami, FL 33183

SunTrust Bank
Bankruptcy Department
P.O. Box 85092
Richmond, VA 2328

TIAA, FSB
LoanCare, LLC
3637 Sentara Way
Virginia Beach, VA 32452
                                   Respectfully submitted,
                                   LEGAL SERVICES OF GREATER MIAMI, INC.

                                   By: /s/ Melissa Gallo________
                                   Melissa Gallo, Esq.
                                   Florida Bar No. 99765
                                   Attorney for Debtor
                                   4343 W. Flagler Street, Ste. 100
                                   Miami, FL 33134
                                   (T) & (F): (305) 438-2450
                                   Email: MGallo@LegalServicesMiami.org
                                   Secondary Email: SFreire@LegalServicesMiami.org
